ACCEPTED
                                                                                          12-15-00120-CV
                                                                             TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                     10/5/2015 7:01:22 PM
                                                                                                Pam Estes
                                                                                                   CLERK

                                 NO. 12-15-001220-CV

James D. Branch                               §   In the Court of Appeals
                                                                       FILED IN
                                              §                  12th COURT OF APPEALS
                                                                      TYLER, TEXAS
vs.                                           §   12th Court of Appeals
                                                                 10/5/2015 7:01:22 PM
                                              §                         PAM ESTES
Elizabeth Marlene Branch                      §   Tyler, Texas            Clerk


             MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes James D.           Branch~   III Appellant in the above styled and

numbered       cause~    and moves this Court to grant an extension of time to file

appellant's     brief~   pursuant to Rule 38.6 of the Texas Rules of Appellate

Procedure~     and for good cause shows the following:

       1.      This case is on appeal from the County Court at Lawl of Anderson

County~     Texas.

      2.       The case below was styled James D. Branch, II. V. Elizabeth

Marlene Branch and numbered 11821.

      3.       A Judgement was granted against Appellant.

      4.       Notice of appeal was given timely.

      5.       The clerk's record has been previously filed; the reporter's record

was filed on September 81 2015.

      7.       The appellate brief was due on October 81 20151 but because

counsel has been in extended trials and has been ilt counsel has not had the

l!P a g e
time or opportunity to prepare and file Appellant's brief.

      8.    Appellant requests an extension of time of 30 days from the date

of October 5, 2015, i.e. November 4, 2015.

      9.    Appellant relies on the following facts as good cause for the

requested extension:

      Counsel for Appellant has been inundated with trials and hearings, and

has been sick, and has been unable to properly prepare appellant's brief, and

needs more time to do so.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.

                                     Respectfully submitted,

                                     Cargill & Associates
                                     701 N. Elm Street
                                     Palestine, Texas 75801
                                     Tel: (903) 729-8011
                                     Fax: (903) 729-5112



                                     sy:~u)¥
                                        Mark W. Cargill
                                        State Bar No. 00787201
                                        cargillaw@earthlink.net
                                        Attorney for James Branch



2 1P age
                         CERTIFICATE OF SERVICE

     This is to certify that on October 5, 2015, a true and correct copy of the

above and foregoing document was served on Lynn Markham by fax.




31 Page
STATE OF TEXAS                           §
                                         §
COUNTY OF HOUSTON                        §


                                   AFFIDAVIT

      BEFORE ME, the undersigned authority, on this day personally

appeared Mark W. Cargill, who after being duly sworn stated:

      "I am the attorney for the appellant in the above numbered and

      entitled cause. I have read the foregoing Motion To Extend Time

      to File Appellant's Brief and swear that all of the allegations of fact

      contained therein are true and correct."




                                      Mark W. Cargill
                                      Affiant


      SUBSCRIBED AND SWORN TO BEFORE ME on                 ltJ/U . 2015, to
certify which witness my hand and seal of office.




4 1P age